J-S88033-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN THE INTEREST OF L.A.P., A MINOR,         :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
                                            :
APPEAL OF: A.P., MOTHER                     :
                                            :    No. 2129 EDA 2016

                   Appeal from the Decree May 27, 2016
             in the Court of Common Pleas of Philadelphia County
               Family Court, at No(s): CP-51-AP-0000470-2012
                                       CP-51-DP-0000542-2010

IN THE INTEREST OF T.T.P., A MINOR,         :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
                                            :
APPEAL OF: A.P., MOTHER                     :
                                            :    No. 2131 EDA 2016

                   Appeal from the Decree May 27, 2016
             in the Court of Common Pleas of Philadelphia County
               Family Court, at No(s): CP-51-AP-0000469-2012
                                       CP-51-DP-0000544-2010

BEFORE:      OLSON, RANSOM, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                     FILED January 12, 2017

      In these consolidated appeals, A.P. (Mother) appeals from the May 27,

2016 decrees that granted the petitions of the Philadelphia Department of

Human Services (DHS) to terminate involuntarily her parental rights to T.P.

(born in May 2008) and L.P. (born in March 2010) (Children, collectively).

We affirm.

      In August 2010, DHS received a substantiated general protective

services (GPS) report indicating that, inter alia, Mother, still a child herself,

*Retired Senior Judge assigned to the Superior Court.
J-S88033-16


was not providing Children with adequate food and housing and was not

compliant with taking medication to address her mental health issues. DHS

initially provided in-home protective services, but, after Mother’s refusal to

move out of the housing that contained lead paint and her hospitalization for

suicidal ideation and an attempted drug overdose, Children were adjudicated

dependent.     Children were committed to the custody of DHS in December

2010.

        Permanency hearings were held regularly, resulting in the continued

placement of Children and retention of legal custody by DHS with Mother

having supervised visitation.    In September 2012, DHS filed petitions for

involuntary termination of parental rights and for goal changes as to both

Children.     The hearing on the petitions was scheduled and continued

numerous times between October 2012 and December 2014.              DHS filed

amended petitions in March 2015, and hearings again were scheduled and

continued repeatedly. On May 10, 2016, DHS again filed amended petitions.

A hearing was held on May 27, 2016, resulting in decrees terminating

Mother’s parental rights under subsections (a)(1), (a)(2), (a)(5), (a)(8), and

(b) of 23 Pa.C.S. § 2511.

        Mother timely filed notices of appeal and concise statements of errors

complained of on appeal as to each Child, and the trial court authored an

opinion. Mother presents the following questions for our review:




                                     -2-
J-S88033-16


      [1]. Whether the trial court erred and/or abused its discretion
      by terminating the parental rights of [Mother] pursuant to 23
      Pa.C.S.[] § 2511(a)(8) where evidence was presented that
      [M]other is now and has been capable of caring for [C]hildren
      since she has matured and continues to successfully raise a
      sibling of [C]hildren.

      [2]. Whether the trial court erred and/or abused its discretion
      by terminating the parental rights of [Mother] pursuant to 23
      Pa.C.S.[] § 2511(b) where evidence was presented that
      [C]hildren have a bond with [] Mother and they had lived with []
      Mother for the first part of their lives.

Mother’s Brief at 7.1

      We begin with our standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




1
  Mother also questions the propriety of the trial court’s conclusions as to
subsections (a)(1), (a)(2), and (a)(5); however, based upon our conclusion
as to subsection (a)(8), we need not consider those arguments. See In re
N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011) (“We must agree with the trial
court’s decision as to only one subsection of 23 Pa.C.S. § 2511(a) in order to
affirm the termination of parental rights.”).
                                      -3-
J-S88033-16


     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis. As we explained in In re L.M., 923 A.2d 505 (Pa. Super. 2007),

     [i]nitially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent's conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

Id. at 511.

     The governing statute provides as follows, in relevant part.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement with
              an agency, 12 months or more have elapsed from the date
              of removal or placement, the conditions which led to the
              removal or placement of the child continue to exist and
              termination of parental rights would best serve the needs
              and welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the

                                     -4-
J-S88033-16


      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a) … (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      Here, Children had been out of Mother’s care for nearly five years at

the time DHS filed its second amended petition.       The entirety of Mother’s

argument of trial court error under subsection (a)(8) is as follows:

             The Court in In the Interest of Lilley, 719 A.2d 327, 332
      (Pa. Super. 1998)[,] held that the termination petition may be
      granted where a parent fails to cooperate or appears incapable
      of benefiting from the reasonable efforts supplied over a realistic
      period of time, such that the agency has fulfilled its reasonable
      good faith efforts. Mother is now capable of caring for [C]hildren
      and does not require any additional programs in order to reunify
      with [C]hildren. Mother is successfully parenting a younger
      sibling [of Children] and visited [C]hildren.

            Mother has the current capacity to care for [C]hildren.
      Grounds do not exist to terminate [M]other’s rights under
      subsection (a)(8) because [M]other is capable of caring for
      [C]hildren.

Mother’s Brief at 16.

      Mother’s argument is meritless.       First, Lilley is inapposite because

subsection (a)(8) was not at issue therein.     Subsection 2511(a)(8), unlike

the sections at issue in Lilley, represents the determination that “a parent’s

basic constitutional right to the custody and rearing of his … child is

converted, upon the failure to fulfill … parental duties, to the child’s right to

                                      -5-
J-S88033-16


have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In the Interest of K.Z.S., 946 A.2d 753, 759-

60 (Pa. Super. 2008) (quoting In re B.N.M., 856 A.2d 847, 856 (Pa. Super.

2004)). As this Court explained in a similar case:

            We recognize that the application of Section (a)(8) may
      seem harsh when the parent has begun to make progress
      toward resolving the problems that had led to removal of her
      children. We also recognize that in a sense, the harshness may
      be amplified in the case sub judice, as Mother was [a teenager]
      when her first child was born.        However, by allowing for
      termination when the conditions that led to removal of a child
      continue to exist after a year, the statute implicitly recognizes
      that a child’s life cannot be held in abeyance while a parent
      attempts to attain the maturity necessary to assume parenting
      responsibilities.  The court cannot and will not subordinate
      indefinitely a child’s need for permanence and stability to a
      parent’s claims of progress and hope for the future. Indeed, we
      work under statutory and case law that contemplates only a
      short period of time, to wit eighteen [] months, in which to
      complete the process of either reunification or adoption for a
      child who has been placed in foster care.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). In any

event, Mother stipulated that DHS made reasonable efforts to serve both

parents in this case.    N.T., 5/27/2016, at 11.     Thus, the only questions

before us in the instant case are whether the conditions that led to the

placement of Children still exist, and whether termination of Mother’s rights

are in Children’s best interests.

      Second, Mother’s conclusory statements that she presently is capable

of caring for Children are not supported by the record. Rather, the record




                                    -6-
J-S88033-16


supports the trial court’s determination that the conditions for placement still

exist:

         In the instant case, [M]other did not complete her Single Case
         Plan (SCP) objectives. The Community Umbrella Agency (CUA)
         case manager testified that [M]other’s SCP objectives were: 1)
         to monitor [C]hildren; 2) complete mental health treatment; 3)
         complete parenting classes; 4) complete a bonding evaluation;
         and 5) maintain visits with [C]hildren. N.T., 5/27/2016, at 13.
         [M]other did not monitor [C]hildren. Furthermore, she has
         never attended their medical appointments or inquired about
         their care. Id. at 17. Moreover, [M]other did not consistently
         attend mental health treatment. Id. at 13-14. [M]other did not
         attend parenting classes. Id. at 13. Also, [M]other did not
         complete a bonding evaluation.          Id.    [] Mother did not
         consistently visit with [C]hildren. Id. at 18.

                                         ***

         … Moreover, the CUA case manager testified that [M]other did
         not demonstrate the ability to parent. The case manager was
         asked: “And do you think [C]hildren can be returned to her
         today?” He answered: “No, not today.” Id. at 15. Lastly, the
         NET social worker testified that [M]other is not an appropriate
         caregiver for [C]hildren at this time. Id. at 22.

Trial Court Opinion, 8/16/2016, at unnumbered page 3 (some punctuation

and citation formatting altered). Accordingly, Mother’s first issue warrants

no relief from this Court.

         With   her   second   issue,     Mother   challenges   the   trial   court’s

determination that terminating her parental rights is in Children’s best

interests under subsection (b).         Subsection (b) provides, in relevant part:

“The court in terminating the rights of a parent shall give primary

consideration to the developmental, physical and emotional needs and



                                          -7-
J-S88033-16


welfare of the child.” 23 Pa.C.S. § 2511(b). We have explained the analysis

under this subsection as follows.

      Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child. …
      [T]he trial court must also discern the nature and status of the
      parent-child bond, with utmost attention to the effect on the
      child of permanently severing that bond. However, in cases
      where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. Accordingly,
      the extent of the bond-effect analysis necessarily depends on the
      circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (internal

citations and quotation marks omitted).

      Mother’s argument that the requirements of subsection (b) have not

been established is as follows:

      T.P. and L.P. had lived with their Mother for the first years of
      their lives and had a strong bond with their Mother. The social
      worker who testified at the [hearing] testified that there was a
      strong parental bond and that [M]other’s visits were appropriate.
      Therefore, termination of Mother’s rights does not serve
      [C]hildren’s physical and emotional needs and welfare.

Mother’s Brief at 17.

      Mother’s assertions are largely unsupported by the record. T.P., now

eight years old, has not lived with Mother since age two and one half. Six-

year-old L.P. has not lived with Mother since she was six months old. Mother

is correct that Natalie Tadlocke, who supervised Children’s visits with

Mother, testified that Mother is appropriate with Children during visits; that

Mother attended 51 of 63 visits scheduled with her; and that there is a bond



                                    -8-
J-S88033-16


between Mother and T.P., the older child.      N.T., 5/27/2016, at 18, 20.

However, Ms. Tadlocke also testified that Mother had not been the primary

caregiver for either of Children for over five years, that Mother is not an

appropriate caregiver at this time, and that there is no bond at all between

Mother and L.P. Id. at 18, 20, 22.

      Further, Mother ignores that Tyrone Morris, the case supervisor,

testified that Children are in a potential pre-adoptive home where they are

safe and their needs are being met; that Children have suffered no

detrimental impact from being separated from Mother in foster care; and

that it would best serve Children’s interests to free them for adoption

because Mother has not “shown the ability to parent and things of that

nature.” Id. at 12, 15.

      Given this record, we cannot conclude that the trial court abused its

discretion in finding that the developmental, physical and emotional needs

and welfare of Children will be best served by terminating Mother’s rights

and allowing them to find permanency. In re T.S.M., 71 A.3d 251, 270 (Pa.

2013) (directing the termination of parental rights based on the children’s

best interests despite the children’s strong bonds with their mother, and lack

of bonds with foster parents, where the mother “had the benefit of services

for over five years without showing the potential of being able to parent the

children in any reasonable period of time”).

      Decrees affirmed.

                                     -9-
J-S88033-16


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 1/12/2017




                          - 10 -